    Case 3:19-cv-00802-M Document 15 Filed 09/27/19                 Page 1 of 1 PageID 84



                                United States District Court
                                   NORTHERN DISTRICT OF TEXAS
                                   1100 COMMERCE, ROOM 1572
                                      DALLAS, TEXAS 75242

       CHAMBERS OF                                                               TELEPHONE (214) 753-2420
CHIEF JUDGE BARBARA M.G. LYNN




                                       September 27, 2019



To All Attorneys of Record

       Re:      Malibu Media, LLC v. John Doe infringer using IP address 162.231.213.159
                Case No. 3:19-CV-802-M

Dear Counsel:

        It has come to the Court’s attention that this case has settled. I commend you on your
diligent efforts. I would like to receive the executed dismissal papers by October 11, 2019.

                                             Very truly yours,




BMGL/jlf
